Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
The application has been amended as follows: 
	IN THE CLAIMS:
In line 2 of the instant claim 11, please delete “radioelement” and insert “radioelement.” in its place.
--------------------------------------------------------------------------------------------------------------------
                          Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: the compounds of the instant claims require the combination of R1 = methyl or (C6-C10)aryl; A is a -(CH2)n- and R3, R4 and R5 are selected independently of one another from the group consisting of: H, (C1-C20)alkyl, (C2-C20)alkenyl, (C2-C20)alkynyl, (C6-C10)aryl, (C1-C20)alkylene-(C6-C10)aryl, (C2-C20)alkenylene-(C6-C10)aryl and (C2-C20)alkynylene-(C6-C10)aryl. 
The prior art does not teach of this combination for cyclen chelator compounds. The prior art of Cheng et al. (US 5,435,990) discloses macrocyclic polyaminocarboxylate chelants that form complexes with rare earth-type metal ions for therapeutic and/or diagnostic purposes for cancer. The complexes comprise an electrophile or nucleophile moiety to covalently attach the complexes to a biomolecule, such as an antibody. 
The R3-R5 of the instant claims may be optionally substituted with a halogen but are not
. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MELISSA JEAN PERREIRA whose telephone number is (571)272-1354. The examiner can normally be reached M9-2, T9-3, W9-3, Th9-3, F9-2.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Hartley can be reached on 571-272-0616. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/MELISSA J PERREIRA/Examiner, Art Unit 1618                                                                                                                                                                                                        /Michael G. Hartley/Supervisory Patent Examiner, Art Unit 1618